Title: To Thomas Jefferson from Lewis Bollmann, 6 February 1807
From: Bollmann, Lewis
To: Jefferson, Thomas


                        
                            Sir
                            
                            Georgetown, PennsylvaniaFebruary 6th. 1807
                        
                        Although I have not personally the Honour of being known to your Excellency, yet my Family Name is too much
                            so. Extremely afflicted at what has passed and abhorring it as a Citizen as much as any man in the Country, yet I must
                            feel Concern and Love for a Brother, with whose general Claims to both you are not unacquainted. To a Man of your
                            Excellency’s Sensibility I need offer no further Apology for inclosing an Open Letter to Dr. Bollmann. Nor I am sure will
                            your Excellency think it improper, since in your Hands ultimately lays the Power to mitigate the Harshness of the Law, if
                            I implore your Interest for him, on the Grounds of my Brother Eric’s general Worth in every Respect, but the matter of his
                            Offence. A Hope also remains in my Breast that my Brother was neither active in, nor acquainted with that Part of Burr’s
                            Design which makes him guilty of Treason. Confident that as well with your Excellency, as the judicial Authorities which
                            will take Cognizance of this Affair every Thing will have due Weight which could excuse or extenuate my Brother’s Offence
                            I need say no more. Severity is so far from your Character and the generous Inclinations from which arise the Transgressions of noble Minds are I am sure so clear to your own Breast
                            that I must hope your Sympathy will induce you to do every thing for him which is consistent with public safety. 
                  In
                            anxious Expectation of hearing of my Brother’s Fate I have the Honour to be 
                  Sir Your Excellencys most obed Sev
                        
                            Lewis Bollmann
                            
                        
                    